COURT OF APPEALS OF VIRGINIA


Present: Judges Coleman, Humphreys and Senior Judge Overton
Argued at Chesapeake, Virginia


RICHARD WOOD
                                        MEMORANDUM OPINION * BY
v.   Record No. 2615-99-1              JUDGE ROBERT J. HUMPHREYS
                                             JULY 25, 2000
JANICE WOOD CHAMBLISS, F/K/A
 JANICE C. WOOD


       FROM THE CIRCUIT COURT OF THE CITY OF VIRGINIA BEACH
                  H. Thomas Padrick, Jr., Judge

          Cheshire I'Anson Eveleigh (Wolcott, Rivers,
          Wheary, Basnight & Kelly, P.C., on brief),
          for appellant.

          Leonard D. Levine (Gordon, Allison & Levine,
          P.C., on brief), for appellee.


     Richard Wood (Richard) appeals from a denial of his petition

to reopen the divorce proceedings between him and his former wife,

Janice Wood Chambliss (Janice), for the purpose of terminating

payments to wife of a portion of husband's pension.   For the

reasons that follow, we affirm the decision of the circuit court.

     A final decree of divorce ending the marriage between Richard

and Janice was entered by the circuit court on October 3, 1988.

This decree in pertinent part stated as follows:

          [T]he Complainant, Janice C. Wood is entitled
          to receive a monetary award of $53,861.00,
          which is 50% of the Defendant's [Richard's]

     * Pursuant to Code § 17.1-413, recodifying Code
§ 17-116.010, this opinion is not designated for publication.
          New York Police Department pension benefits
          (the present value of which is $107,722.00),
          payable to her at the rate of $424.00 per
          month, based upon consideration of all
          marital property of the parties, including
          the Defendant's New York Police Department
          retirement benefits and the Defendant,
          Richard Wood, being entitled to receive same,
          it is ORDERED that the New York City Pension
          Bureau, City of New York, shall pay the
          portion due to Complainant [Janice] pursuant
          to the provisions of this Order directly to
          the Complainant. The first payment shall be
          due Complainant on October 1, 1988. These
          payments shall resolve the matter of the
          Complainant's interest in the Defendant's
          Police Department pension and these payments
          are made as a division of property pursuant
          to Virginia Code Section 20-107.3. The
          Complainant shall receive her proportionate
          share of said retirement payment income each
          month for as long as Defendant receives his
          pension or until one of the parties dies.

     After Janice received $53,861 from Richard's pension, Richard

petitioned the circuit court to reopen and place the matter back

on the docket for the purpose of entering an order terminating

further payments to Janice, as well as her interest in Richard's

pension benefits.

     By letter opinion, the circuit court denied Richard's

petition and in doing so "determined that the source of the

confusion at the time [of the entry of the decree] was the law's

requirement [at that time] that the present value of the

Defendant's pension had to be established and some prior hearings

had not done so."




                              - 2 -
     Code § 20-107.3(E)(8) as it existed prior to July 1, 1988,

required the court to consider the present value of a pension in

making a monetary award.   This requirement existed even if the

payments were deferred.    However, in Zipf v. Zipf, 8 Va. App. 387,

382 S.E.2d 263 (1989), we held:

          [U]se of the present value to fix a sum
          certain monetary award derived from a pension
          is not only unnecessary, but inappropriate
          where distribution is deferred, we conclude
          that in this instance the legislature did not
          intend the present value to serve as a means
          of diminishing the true value of the monetary
          award. The present value calculation serves
          two important functions. First, it provides
          the trial judge with an informational base
          figure to assist in calculating the amount of
          the award. In addition, the present value of
          a pension would be useful information for the
          "party against whom a monetary award is
          made," who might wish immediately to "satisfy
          the award, in whole or in part, by conveyance
          of property, subject to the approval of the
          court."

Id. at 397-98, 382 S.E.2d at 269 (citing Code § 20-107.3(D)).

     In cases such as this one, a present value calculation

of any pension benefits is virtually meaningless because the

pension is divided by percentage and paid over time.   In this

instance, Janice was awarded a 50% share of Richard's pension

stream, payable as he received payments.   We find that the

reference in the decree to the sum Janice was entitled to

receive did not defeat the trial court's clear award of an

ongoing 50% share in Richard's pension benefits.




                                - 3 -
     Richard relies on our decision in Hastie v. Hastie, 29 Va.

App. 776, 514 S.E.2d 800 (1999), as authority that the pension

payments to Janice should be terminated.   His reliance on Hastie

is misplaced.   The decree entered in Hastie allocated 40% of the

husband's retirement pension valued at $102,496.40 payable at the

rate of $575.04 monthly "until paid in full."   Id. at 778, 514

S.E.2d at 801 (emphasis in original).   In contrast, the plain

language of the decree here required the pension payments to

Janice to continue "as long as [Richard] receives his pension or

until one of the parties dies."   (Emphasis added).

     We therefore find no error in the decision of the trial

court.

                                                          Affirmed.




                               - 4 -